IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                               AT NASHVILLE              FILED
                             APRIL SESSION, 1998          August 12, 1998

                                                        Cecil W. Crowson
                                                       Appellate Court Clerk
STATE OF TE NNE SSE E,             )    C.C.A. NO. 01C01-9704-CR-00158
                                   )
            Appellee,              )
                                   )    DAVIDSON COUNTY
V.                                 )
                                   )
                                   )    HON. THOMAS H. SHRIVER, JUDGE
JAMES C. NICHOLS,                  )
                                   )
            Appe llant.            )    (FIRST DEGREE MURDER)



FOR THE APPELLANT:                       FOR THE APPELLEE:

KARL DEAN                                JOHN KNOX WALKUP
District Public Defender                 Attorney General & Reporter

JEFFREY A. DeVASHER                      TIMO THY F . BEHAN
Assistant Public Defender                Assistant Attorney General
(On A ppea l)                            2nd Floor, Cordell Hull Building
                                         425 Fifth Avenue North
ROBERT M. ROBINSON                       Nashville, TN 37243
MAR Y GR IFFIN
Assistant Public Defenders               VICTO R S. JO HNS ON, III
1202 Stahlman Building                   District Attorney General
Nashville, TN 37201
(At Tr ial)                              NICHOLAS D. BAILEY
                                         Assistant District Attorney General
                                         Washington Square
                                         222 Second Avenue North, Suite 500
                                         Nashville, TN 37201-1649




OPINION FILED ________________________

AFFIRMED

THOMAS T. WOODALL, JUDGE
                                    OPINION

      The Defendant, James C. Nichols, appeals as of right fro m his convic tion in

the Davidson County Criminal Court. Following a jury trial, the Defendant was

convicted of first degree murder a nd was se ntenced as a career offend er to serve

a life senten ce in the T ennes see De partme nt of Corre ction. In this a ppeal, the

Defendant argues the following issues:

       1) Wh ether the trial court erre d in deny ing the Defen dant’s m otion to
       suppress statements made to the police;

       2) Whether the evidence was insufficient to support the Defendant’s
       conviction for first degree murder;

       3) Wh ether the trial court erred in allo wing the admis sion of prio r threats
       by the De fenda nt aga inst the victim d uring the State ’s case-in -chief;
       and

       4) Whether the trial court erred in denying the Defendant’s motions (a)
       for an amended instruction on the range of punishment and (b) to strike
       the portion of the range of punishment instruction which advises the
       jury of the m inimum length of tim e Defe ndant would serve prior to
       parole e ligibility.

We affirm the ju dgme nt of the trial co urt.




                          I. M OTION TO SUPPRESS STATEMENTS



       The Defen dant ga ve severa l stateme nts to both arresting a nd inves tigating

officers on the day of the stabbing, September 24, 1994, and the following day,

September 25, 1994.       These statements were made bo th spon taneou sly prior to

arrest and after Defe ndant had been arrested. Defendant claims that he was so

intoxicated while ma king the s tateme nts made on September 24, 1994 , that he did




                                             -2-
not volunta rily or knowingly wa ive his rights as according to Miranda v. Arizona, 384
U.S. 43 6, 86 S. C t. 1602, 16 L. Ed. 2d 694 (19 66).



      Before a Defendant can knowingly and voluntarily waive his Miranda rights,

the Defendant must be “adequately and effectively apprised of his rights.” State v.

Middlebrooks, 840 S.W.2d 317, 326 (Tenn. 1992)(citations omitted). If the waiver

is mad e “volu ntarily, kn owing ly and in telligently “then a Defe ndan t may w aive his

rights. Miranda, 384 U.S. at 444; 86 S. Ct. at 1612. The burden of proving the

waiver by a preponderance of the evidence at the hearing on the m otion to suppress

is on the State . State v. Bush, 942 S.W.2d 489, 500 (Tenn. 1997). In determining

whether a Defendant has validly waived his Miranda rights, cou rts mus t look to the

totality of the circums tances . Middlebrooks, 840 S.W.2d at 326. Recently, in State

v. Odom, 928 S.W.2d 18 (Tenn. 1996), the supreme court held as follows:

      The party prevailing in the trial court is entitled to the strongest
      legitimate view of the evidence adduced at the suppression hearing as
      well as all reasonable and legitimate inferences that may be drawn from
      that evidence. So long as the gre ater weig ht of the evid ence s upports
      the trial court’s findings, those findings shall be u pheld. In other words,
      a trial court’s find ings o f fact in a supp ressio n hea ring will b e uph eld
      unless th e eviden ce prep ondera tes other wise.


Odom, 928 S.W.2d at 23.



      Officer David Howard testified at the suppression hearing that when he arrived

on the scene of the stabbing he entered the Defendant’s home and called to the

Defen dant. The house was dark and Officer H oward w as using a flashlight to

approach the Defendant in the back of the house. As Howard appro ached, the

Defe ndant kept rep eating tha t “[he] stabb ed her.” H oward h ad not d irected any

questions towards the Defe ndant a t that time.            After Defendant made the


                                            -3-
incriminating statements, Howard handcuffed him and read him his Miranda rights

as he was arrested. Defendant indicated that he understood those rights and that

he did not want a lawyer. Nearly forty (40) minutes later after the other detectives

arrived, the Defendant was sitting in the back of the police car when he stated, “I just

jammed the knife in her ass as far as I could.” Howard described the Defendant as

being in a jovial mood. While Howard thought Defendant had been drinking as he

noticed the od or of alc ohol, th e Def enda nt see med lucid in h is comm ents and there

was nothing th at indicate d his level o f intoxication c aused him to be unable or

incompetent to understand his rights.



       Officer David Imhoff arrived at the scene of the stabbing after the Defendant

had already been arrested and advised of his Miranda rights. Defendant was placed

in the back of Imhoff’s patrol car while Imhoff received information from him to fill out

an arrest rep ort. While Imhoff did not ask Defendant any questions relating to the

stabbing, the Defendant blurted out that “[I] stabbed that goddamn son of a bitch.

She tried to cut m e and I took u p for m yself. I too k the k nife from her an d stuc k it up

her ass. I made a mistak e. I did it. I’d die if it were fatal, but she is a fat old bitch .”



       Investigator Scott B illingsby arrived while the Defendant was still on the scene.

Billingsby determined that Defendant had previously been advised of his Miranda

rights by Officer Howard. Defendant was transported to the rear of Billingsby’s patrol

car. The first sta temen ts Defen dant m ade we re, “Blow m y godda mn bra ins out. I

cut her. I stuck a knife in he r.” From th at point on, Billingsby questioned the

Defendant regarding the facts of the crime. After transporting the Defendant to the

Dom estic Violence Office for further questioning, Defendant was again advised of

his Miranda rights and he signed a waiver of those rights. Defendant indicated he

                                             -4-
understood his rights at that time. He did not request an attorney. Defendant’s oral

statement to the police was taped. In addition to the tape, Defendant wrote a

handwritten account regarding the incident and his involvement. On the following

day, Defe ndan t was a gain advised of his rights and waived them. Billingsby recalled

that there were no major contradictions between the following day’s statement and

that of the p revious e vening.



      Billingsby smelled the odo r of alcoho lic beverag es on the Defen dant. In

response to the trial court’s questioning, Billingsby stated that the Defendant was not

so intoxicated as to not understand what he was stating. While Billingsby believed

that Defenda nt was intoxicated a t the scene, he could not dete rmine wha t level of

intoxication Defendant was suffering from. W hile the Defend ant was later m ore

coherent in regard s to ques tioning, Billing sby thou ght that he always understood

what was be ing aske d of him a nd und erstood his rights. In addition, Billingsby

observed that Defendant’s version of the events which occurred that night has not

changed since his earliest statements at the scene.



      Defendant testified that on September 24, 1994, he and the victim had

finished two (2) half gallons of Wild Irish R ose wine. T hey were co nsuming the third

when the stabbing occurred. Defendant recalled that the police came to his home

that evening, but he did no t recall w hat wa s said nor did he recall being advised of

his rights. He did not remember being asked to sign a waiver of rights, although he

admitted that the signature on the waiver of rights form was similar to his own

signature. Defendant did recall sitting in a room with two (2) or three (3) police

officers talking to him, but he could not remember what was discussed. Defendant

recalled giving a statem ent to the police and signing a waiver of rights form on the

                                          -5-
following day. Defendant adm itted he was a n alco holic a nd dra nk on a daily basis.



      The trial court found that the statements were adm issible as they were

volunta rily made. Any statements made prior to Defendant being given his Miranda

warnings were s ponta neou s and were m ade p rior to D efend ant’s b eing p laced in

custody. The trial co urt noted that Miranda provides that warning requ irements are

not required if the defen dant mak es a spon taneous sta tement be fore police officers

have investigate d or targe ted a sus pect. See Miranda, 384 U.S. at 478 , 86 S. C t.

at 1630; State v. Brown, 664 S.W .2d 318 (Tenn . Crim. A pp. 198 3), perm. to appeal

denied (Tenn . 1984).



      The trial court reasoned that the only issue was whether the Defendant was

so intoxicated that he did not understand what he was doing to himself by making

these incriminating statements or was incapable of understanding the Miranda

warnings. It found there was no testimony that Defendant was so intoxicated that

he did not understand the warnings.



      Considering the totality of the circumstances, the evidence shows that the

Defendant was properly advised of his rights and had the capacity to understand

those rights. While the Defendant’s testimony is contradictory to that of the arresting

officers, the trial court determined that the Defendant made a knowing, voluntary and

intelligent waiver of his rights and accredited the testimony of the police officers.

Intoxication does not ren der a d efend ant’s c onfes sion in valid if the evidence shows

that he was capab le of unde rstanding and wa iving his rights . State v. Bell, 690
S.W.2d 879, 882 (T enn. Crim. A pp.) perm. to appeal denied (Ten n. 198 5). Eve n if

Defendant were intoxicated at the time of the offense, Defendant made a similar

                                           -6-
statement on September 25, 1995, which he is not seeking to suppress. The

Defendant has failed to meet h is burden . See Odom, 928 S.W.2d at 23. The trial

court properly denied the Defendant’s motion to suppress.



                            II. S UFFICIENCY OF THE EVIDENCE



       Defendant argues that the re was insufficient evidence to support the finding

that he killed the victim with p remed itation and deliberatio n. W hen an accused

challenges the sufficiency of the convicting evidence, the standard is whether, after

reviewing the evidence in the light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime beyond a

reason able do ubt. Jack son v. V irginia, 443 U.S. 307, 319 (1979). On appeal, the

State is entitle d to the strong est leg itimate view of th e evide nce a nd all in ferences

therefrom. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Because a

verdict of guilt removes the presumption of innocence and replaces it with a

presumption of guilt, th e acc used has th e burd en in th is court of illustrating why the

evidence is insufficien t to suppo rt the verdict re turned b y the trier of fac t. State v.

Tug gle, 639 S.W.2d 913, 914 (Tenn. 19 82); State v. Grace, 493 S.W.2d 474, 476

(Tenn. 19 73).



       Questions concerning the credibility of the witnesses, the weight and valu e to

be given the evidence, as well as all factual issues raised by the evide nce, are

resolved by the trier of fact, not this court. State v. Pappas, 754 S.W.2d 620, 623

(Tenn. Crim. A pp.), perm. to appeal denied, id. (Tenn. 1987). N or may this cou rt

reweig h or reevalu ate the ev idence . Cabbage, 571 S.W .2d at 835. A jury verdic t




                                            -7-
approved by the trial judg e accre dits the Sta te’s witnesse s and re solves all co nflicts

in favor of the State. Grace, 493 S.W .2d at 476 .



       Mia Ambrose, the niece of the victim, Barbara Sue Oakley, testified that the

victim was visiting in her home in Franklin during the month of August 1994. Prior

to that time, Oakley had been living with Steve S mith for a period of one (1) year.

Ambrose recalled that while Oakley was in her home, the Defendant called her home

looking for Oakley. Oakley and the Defendant had previously resided together for

ten (10) or twelve (12) years. After Oakley and the Defendant spoke, Oakley asked

Ambrose to take he r to the Defendant’s ho me in Na shville. A few days later,

Ambrose and her three (3) year old daughter returned to the De fendan t’s home to

visit her aunt. While Ambrose was there, she noticed that Oakley and the Defendant

were drinking heavily. Wh en Oakley d rank, Am brose recalled that she was ve ry

happy.   The Defendant repeatedly argued with Oakley regarding her activities,

particu larly regarding her relationship with Steve Smith. According to Ambrose,

Defen dant wa s plannin g to shar e an ap artmen t in Nash ville with Sm ith.



       On one oc casion, A mbros e and O akley we re talking a bout O akley’s pla ns to

leave the Defenda nt and to return to live with Steve Smith. The Defendant walked

in, having o verhear d the con versation , and said , “Oh, so you’re thinking about

leaving . . . I don’t think so. It would be over my dead body. You know, I’d kill you

first.” The final day Ambrose was at Defendant’s home, Oakley and Defendant were

arguing and Defendant was throwing things at her. He gr abbe d a kn ife, poin ted it

at her neck and said he would kill her. Ambrose immediately decided to leave and

begged her aunt to accom pany her. A week later, Ambrose learned that Oakley had

been s tabbed by the De fendan t.

                                            -8-
      Joann Leeper, m other of Steve Smith, kept in touch with Oakley after she and

Smith ended their relationship. Oakley came to her home several times and called

often. L eepe r went to the De fenda nt’s ho me to talk with Oakley because she was

concerne d that the Defe ndant mig ht try to hurt h er. W hile she was there, she met

the Defenda nt. Oakley assu red Leepe r that she was a lright. On the day o f the

stabbing in Septe mber, O akley an d Defe ndant c ame to Leeper’s home. Oakley and

Leeper were pla nning a trip to Colum bia to see Smith. Oakley and the Defe ndant left

Leep er’s home to make some copies, and when they returned they both appeared

to have been drinking. The Defendant appeared angry and agitated when Leeper

and Oakley discussed their plans for visiting Smith the next day.        Oakley was

stabbe d later that d ay after leav ing Lee per’s hom e.



      Robert Spence, next door neighbor to the Defendant at 22 Waters Avenue,

saw Oakley on September 24, 1994, around 4:00 p.m.              Oakley was mowing

Spen ce’s grass while Spence was w orking on his car. Th e Def enda nt cam e over in

Spen ce’s yard and wanted the mo wer. When Oakley refused to give Defendant the

mower, Defendant told h er he wo uld take h er in the ho use an d “whoo p her as s.”

Oakley shrugged off the comment.          Spence observed the couple fighting and

arguing every day, with the Defendant constantly threatening Oakley. Defendant

had threatened to kill Oakley and bragged that he had given her a black eye.

Spen ce related that Oak ley had a black eye every m onth.



      Spence left his home at 5:45 p.m. on September 24, 1994 and returned at

midnig ht. As he was driving up the road, he saw the crime scene tape all over the

Defe ndan t’s home. Whe n he pulled in his driveway, he noticed a horrible odor.




                                           -9-
There was a trail of blo od from their house to his house, all over his yard, porch, and

door.



        Curly Schmidt lives at 2 4 W aters Avenu e, two (2) houses down from the

Defen dant. Prior to Septem ber 24, 1994 , she did not kno w the Defen dant or Oa kley.

On that date, she heard a knock on the door and when s he ope ned it, a wo man w ith

blood all over her blouse stood there. She asked Schmidt to call 911. Wh ile

Schmidt called 911, the woman entered her home and sat on the couch. She was

still bleeding and looked sleepy.        Schmidt stayed on the telephone until the

ambulance arrived. No one appeared at Schmidt’s home looking for the victim.

Oakley told Sch midt wh o had s tabbed her.



        Officer Mark Chestnutt is a detective sergeant with the Metropolitan Police

Depa rtment. During September 1994 he was sergeant over the Patrol Division for

the lower E ast Na shville area. He respon ded to a call from the dispatche r that there

had been a stabbin g at McC arn Stree t from an incident o f dome stic violence . A later

call stated that Oakley was at a location on W aters Street. When Chestnutt arrived,

the ambulance personnel were already there and Oakley was sitting on the couch

being treated for her injuries. After Oakley was placed in the am bulanc e, Che stnutt

went to th e McC arn add ress wh ere the D efenda nt was in c ustody. He noticed the

cut on Defendant’s pinky finger, but when he was treated by Medcom it was not

seriou s eno ugh to require a trip to th e hos pital.



        Officer David Howard responded to the call from 816 McCarn Avenue on

September 24, 1994.         Howard entered the back door and called out for the

Defen dant. Defe ndan t was in the living room and it w as da rk, so H oward used his

                                            -10-
flashlight and ordered Defendant to face away from him. The Defe ndan t repea tedly

stated that he stabbed Oakley. At one point, he blurted out, “I jammed it up her ass

as far as I could.” Howard put the Defendant in handcuffs and read him his Miranda

rights, then asked him for the location of the weapon. The Defendant pointed to a

knife in the floor in front of the refrigerator. The knife had a five (5) or six (6) inch

blade. Wh ile the De fendan t was laug hing an d appe ared to have been drinking, he

stated that he understood his rights. Howard observed the wo und o n Def enda nt’s

pinky finger and saw that it was a small cut. He also saw two (2) knives behind the

kitchen s ink that ha d recen tly been w ashed .



       Detective David Imhoff was working in the patrol division on the date of the

incident. He first received a call of a stabbing on McCarn Street and then a related

call at Waters Avenue.       When Imhoff arrived on the scene at Waters Avenue,

Oakley was lying on a gurney being taken out of the house. Imhoff then walked over

to McCarn Street where Officer Howa rd was h olding the Defen dant. Defendant was

placed in Imhoff’s patrol car, and then Imhoff got in his car and began to fill out an

arrest report.   Howard advise d Imh off that D efend ant ha d bee n advis ed of h is

Miranda rights. Wh ile Imhoff filled out the rep ort, Defendant stated, “I stabbed that

goddamn son of a bitch. She tried to cut me and I took up for myself. I took the

knife from her an d I stuc k it up her ass. I m ade a m istake. I did it. I’d die if it were

fatal. She is a fat old bitch.” Imhoff was not questioning the Defendant when he

made that statement. Imhoff later re move d him from h is car a nd pla ced h im in

Detective Scott Billingsby’s vehicle to be transported. Imhoff observed a small cut

on Defe ndan t’s pinky finger. Im hoff we nt insid e the D efend ant’s home and observed

blood thr ougho ut the resid ence a nd a kn ife on the k itchen floo r.




                                            -11-
      Scott Billingsby works as a detective in the Domestic Violence Division. He

arrived on the scene at 7:23 p.m. As the lead investigator, he spoke with the officers

already presen t and exa mined the hou se and the evide nce. Billingsby noticed that

at the kitchen table, a strugg le had evidently taken place as there was sugar and a

bag of chips strewn about on the floor. There was blood in the floor and a partially

open silverware drawer w ith blood on it. A trail of blood led to the back door from the

kitchen table, and another trail of blood led from the table throu gh the d en into the

living room where the telephone was located. Two knives found near the kitchen

sink appeared to have blood residue on them.



      The Defendant was still on the scene and Billingsby was advised by Officer

Howard that Defendant had previously been advised of his constitutional rights. The

first thing the Defendant stated to Billingsby was, “ Blow my goddamn brains out.

I cut her. I stuck her.” At that point, Billingsby began to question Defendant and

Defen dant told h im there were two “cuttings” in the kitche n.



      Billingsby removed Defendant from the scene and took him to the Department

of Domestic Violence.     Once they arrived at the unit, Billingsby again advised

Defendant of his constitutional rights and then Defendant executed a written waiver

acknowledging that he understood his rights. Throughout the night, Defendant

became unclear regarding exactly where the stabbings occurred. Defendant was

consistent during questioning that Oakley cu t him and the n he “stuck” he r.

Sometimes Defendant stated that he took the knife away from Oakley and “stuck”

her with it, and at o ther time s he state d that he obtained another knife and then

“stuck” he r. Tape s were m ade of D efenda nt’s statem ents to the police, and these




                                          -12-
tapes were played for the jury as evidence. Defendant also wrote a handwritten

statement during the course of the questioning. The statement reads as follows:

       Me and my w ife were in the kitchen as near as my recollection recalls.
       She cut me with a pearing [sic] knife and I took it away from her and
       stuck it in her gut. She immediately ran out the back door and I went
       and called 911 for emergency because I love my wife.

       Thank you!
       Jam es Ca rl Nicho ls

       The following day, Billingsby was notified that Oakley was not expected to live.

The Homicide Unit was advised of the crime and Billingsby met with Dete ctive D avid

Miller who took over the investigation. He and Miller again spoke with the Defendant

on September 25, 1994. Miller advised Defendant of his constitutional rights and

Defendant agreed to talk with them. Defendant stated that he and Oakley were at

the table when they became involved in a n argum ent. Oakley cut him on the finger

so he got up, walked into the kitchen to obtain a knife and then stuck her with the

knife once. Throughout all the questioning, Defendant only recalled stabbing Oakley

one (1) tim e.



       Detective David Miller led the homicide investigation of Oakley’s death. After

being advised of the situation, Miller an d Billingsb y interviewe d the De fendan t.

Defendant was advised of his constitutional rights and told the detectives that he had

been home drinking th at day. He was sitting at the kitche n table with Oakley when

they got into an argum ent, althou gh he c ould no t be sure what the argument was

about. Defendant got up from the table, went over to the drain rack, got a knife and

stabbed her. Defendant also said his finger had been cut but was not sure if Oakley

cut it or how it got cut.




                                         -13-
      Joe Minor, special agent for the Tennessee Bureau of Investigation and the

Fore nsic Servic es Div ision, re ceived blood sam ples from a knife in volved in this

case. Only one (1) knife found at the scene had e noug h bloo d from which to obta in

a sample. A blood sample was also obtained from the Defendant. A DNA profile

was done on the Defendant, and it was determined that the blood on the knife did

not match the Defendant’s.



      Dr. William Miles was working in the emergency room when Oakley was

brought into Va nderb ilt Hospital. When she arrived, Oakley was combative and her

blood pressure and oxygen levels were extremely low. Dr. Miles established I.V.

lines and used a breathing tub e and a m echanical ven tilator to control her airway.

In order to provide Oakley with the rapid introduction of fluids into her body that she

needed in order to survive, he established a central venous line underneath her

clavicle. While it was impossible to determine how much blood Oakley had lost by

the time she arrived at the emergency room, it was obvio us by he r near de ath

condition that she h ad lost a g reat dea l of blood.



      Oakley had three wounds. She had a several inch wound to her upper chest

close to the left side of her collarbone which was through the muscle and into the

chest cavity itself. She had two (2) wounds to her abdomen, both in the left quadrant

of the be lly. All three (3) wounds were stab wounds. In order to assess the seve rity

of her chest wound, Dr. Miles in serted a chest tub e to determine what bleeding had

occurred within the chest wall. After she was stab ilized to the po int that s he co uld

be transported for surgery, she was taken to surgery to address the bleeding from

the abdom en. Prior to surgery, given the amount of injuries and Oakley’s degree of




                                           -14-
obesity, Dr. Miles estimated a fifty (50) to seventy-five (75) percent chance that she

would n ot survive.



       During surgery, Dr. Miles found that the two (2) stab wounds to Oakley’s

abdomen were the most life-threatening. In add ition to five (5) inch es of O akley’s

own body tissue, the stab wound had penetrated the diaphragm muscle, the

stomach, and both the large and small intestines all the way through to the pancreas

gland. It would req uire a gre at deal of fo rce for the wea pon to g o to this de pth

through someone as large as Oakley. Dr. Miles stated that each of these three (3)

wounds were potentially life threatening. Any time there are injuries of this degree

to a person the size of Oakley, there is a high potential for an inc rease in mo rtality.

He estim ated he r chanc es for surv ival after surg ery at fifty (50) pe rcent.



       W hile Oakle y’s bloo d pres sure a nd vital s igns h ad sta bilized , she w as no t in

stable condition. She was monitored closely, particularly due to her low intake of

oxygen. Shortly before 9:00 a.m. on September 25, 1994, Oakley became agitated

and was thrashing about. She was given a sedative and was given more fluid.

When her bloo d press ure drop ped to an extremely low level, Dr. Mile s was ca lled to

her bedside because she had turned blue. A needle was inserted into her chest and

some fluid came back, so Dr. Miles made an incision to drain the fluid from her

chest. Oakley’s heart stopped beating. The fluid was present in her chest because

the catheter inserted in to her ch est became dislodged.             This dislodging is a

recognized risk factor for this type of injury and this treatment. While Dr. Miles

worked for a long period of time to revive Oakley, she suffered another cardiac

arrest. As a result, even after being revived, she suffered severe brain damage due

to the low level of oxygen to the brain . Oakley w as, in fact, nearly brain dead. Even

                                            -15-
with deep stimulation, she would barely move her head which was evidence of

significant abnormal brain disfunction. Her p rogno sis wa s very g rim an d her fa mily

was notified . Her fa mily determined that if her heart stopped, she was not to be

revived. Oakle y’s hea rt rate a nd vital s igns su bseq uently deteriorated and stopped.



      Dr. Jesse Giles conducted the autopsy of Oakley on October 1, 1994. He

summarized her anatomical diagnoses as three (3) penetrating stab wounds, severe

obesity, no preexisting detected cardiovascular disease, and post ac ute exploratory

chest and abdomen surgeries. He found the cause of death to be complications of

stab wounds of the chest and the abdomen.             He listed Oakley’s obesity as a

contributing factor. Oakley’s blood loss, pancreas injury, decre ased lun g function to

the left side , and h igh blo od alc ohol a ll set into motion the increased lack of oxygen

to the brain. The complications were foreseeable risks for someone in her condition

to encounter during the course of treatment. Dr. Giles determined the manner of

death to be hom icide.



      The S tate rested its case-in-c hief.



      Dr. Mona Gretel Case Harlan testified that she reviewed the medical record

of Oakley , including th e autop sy report, the post-m ortem p hotogra phs, the d eath

certificate and the emergency medical service and hospital records. Following her

review of all the records, Dr. Harlan concluded that even though Oakley had

additional risk factors for being prone to serious injury and death from stab wounds

due to her obesity and alcohol abuse, she did not die as a result of obvious

complications from the wounds such as infection, blood loss, or blood clots. Instead,

she died as a result of a brain injury from the low oxygen to the brain caused by a

                                           -16-
dislodged chest tube. D r. Harlan stated that this was not an expected complication

of having a right subclavian catheter inserted, but that it can happen. Wh ile the

doctors did find the dislodge d catheter, the ca theter was dislod ged for too long a

period of time. Ultimately, Dr. Harlan found that she died as a complication of the

treatm ent of th e stab woun ds, a c omp lication caus ed by th e hos pital.



       The Defendant testified tha t he wa s living w ith his m other a nd O akley in

September 1994. On September 24, 1994, he and Oakley awoke and went to a

church rumma ge sale. On th e way hom e, Oakley drove to the liquor store to get a

drink. The Defendant resisted but eventually agreed and bought a half gallon of

wine. They went home and drank the wine while they worked around the house and

Oakley mowe d the fron t yard of the ir next doo r neighb or, Rob ert Spence . Ms.

Leeper called and asked them to take some papers to the drug store and make

photocopies, so they drove to her home and then went to the drug store . When

they left the drug store, he and Oakley bought another half gallon of wine at the

liquor store. They dropped off the papers and returned home around 2:00 p.m.

They drank the wine at home, then returned to the liquor store for another half gallon

of W ild Irish Ros e.



       They were sitting at home at the kitchen table drinking wine and talking when

Oakley asked Defendant to borrow $50.00 from his boss. Defendant refused and

they began to argu e. Oa kley be cam e ang ry, picke d up a knife o ff the tab le and cut

the Defendant’s hand. When that occurred, he grabbed her by the wrist and she

started to dig the knife into the back of his wrist. He got out of his chair and Oakley

grabbed the front of his shirt. Th e Defe ndant p anicked and gra bbed a nother k nife

lying on the counter. H e stuck her w ith the knife, cutting her acro ss the shou lder,

                                           -17-
so that she would let go of him. Oakley dropped her knife and threw her hands up

in the air, then the De fendant stepp ed away an d dropped his knife to the floor.

Defendant ran to the bedroom and called for an ambulance. After he called 911, he

went back into the kitchen to look for Oakley and she was gone. He looked outside

for her and then waited for the police to arrive.



      The Defen dant co uld not remember what he said specifically to the police after

they got to the scene or during their ques tioning tha t night bec ause h e “was p retty

drunk.” He reca lled being in the police car and going to V anderb ilt Hospital to get

stitches in his finger. D efenda nt could n ot reme mber w hat actually occurred that

night until he sobered up the next day, September 25, 1994, around 1:00 p.m. when

he aga in talked to the police .



       Ruby Bird, the D efenda nt’s moth er, was living with her son a t 816 McC arn

Street in September 1994. She was away visiting a friend at the time the stabbings

occurred becau se the D efenda nt and O akley we re getting d runk ea rlier that day.

Bird was afraid of Oakley when she drank. Six (6) weeks prior to the stabbing of

Oakley, Bird called the police because the Defendant was drunk and m ade thre ats

toward his moth er. During cross-examination, Bird denied telling the police that the

Defendant had threatened to shoot his wife . How ever, s he did admit that Defendant

had thre atened to “elimina te” her [Bird ] for running her mo uth.



       The Defen dant co ntends that the evidence does n ot establish the elem ents

of premeditation and deliberation requir ed to support the verdict for first degree

murd er.   At the time of the offense, first degree murder was “an intentional,

premeditated and de liberate killing o f another.”       Tenn. Code Ann. § 39-13-

                                          -18-
202(a)(1)(1991 Supp.).       “Prem editation” is “an act done after the exercise of

reflection and judgment,” meaning the “intent to kill must h ave bee n forme d prior to

the act itself.” Id. at (d). The purpose to kill need not pre-exis t in the d efend ant’s

mind for any de finite period of time. Id. In addition, the defen dant’s m ental state

must be carefu lly cons idered to dete rmine if the de fenda nt was “sufficie ntly free from

excitement a nd passion as to be cap able of prem editation.” Id.



       “Deliberation” requires some period o f reflection su ch that the mind is free

from the influen ce of excite ment o r passion . State v. Brown, 836 S.W.2d 530 (Tenn.

1992). Also, deliberation req uires that the killing be do ne with a “c ool purp ose,”

meaning the defend ant is free fro m the p assions of the m omen t. State v. West, 844
S.W.2d 144 (Tenn. 1992). Both the elements of premeditation and deliberation are

jury questions which may be inferred from the circumstances surrounding the killing.

State v. Gentry, 881 S.W.2d 1, 3 (Tenn. Crim. A pp. 199 3), perm. to appeal denied

(Tenn. 1994). Rep eated blows may serve as circumstantial evidence of mu rder in

the first degree if such blows are inflicted as the result of premeditation and

deliberatio n, and n ot in the he at of pass ion. Brown, 836 S.W.2d at 542.



       There was a mple evidence in this case to support the jury’s finding of

premeditation and deliberation. Reviewed in the light most favorable to the State,

the evidence in this case reflected that the Defendant and Oakley had a violent

history. Robert Spence testified that the Defendant often threatened Oakley and that

she suffered a black eye every month. Mia Ambrose, Oakley’s niece, testified that

in the week prior to Oakley’s death, she had heard the De fenda nt threa ten to k ill

Oakley and sa w him p ut a knife to her thro at. The Defendant’s mother had also filed

a police report in which she advised the police that the Defendant had threatened

                                            -19-
the life of Oakley and herself. Declaration s by a defendant of his intent to kill Oakley

may be indica tive of both p remed itation and deliberatio n. Brown, 836 S.W.2d at

541-42. The Defendant’s constant threats and abusive conduct toward s Oak ley is

a fact of their prior relationship from which motive m ay be infe rred by the jury to

prove premeditation and deliberation. State v. Bord is, 905 S.W.2d 214, 222 (Tenn.

Crim. A pp., perm. to appeal denied (Tenn. 199 5).



       The Defendant testified at trial that he and Oakley were having an argument

when she cut his pinky finger. He got up, walked away from the table towards the

sink, retrieved a knife from the drawer, walked back over to the table and then

stabbed Oakley three (3) times. Dr. Miles testified that a great dea l of force must

have been used to produce injuries of this type upon a wom an the size of O akley.

The fact that the Defendant procured the knife he used to inflict the stab wounds

upon Oakley is a circumstan ce from wh ich the jury could have reasonably inferred

premeditation and de liberation. Brown, 836 S.W.2d at 541. T here is not a s pecific

amount of time req uired to form deliberatio n. Gentry, 881 S.W.2d at 3-4. The jury

could reasonably have inferred from the Defendant’s actions that Defendant was

acting with premeditation, pursuant to his previous threats, and with deliberation,

having sufficie nt time to con temp late the consequences of his actions while he

walked over to the drawer to retrieve the knife and having a cool purpose when he

returned to the table and stabbe d Oak ley violently thre e (3) time s. Any reconciliation

in conflicts between the testimony of the Defendant at trial and his prior statem ents

to the po lice is a ma tter entruste d exclusive ly to the trier of fac t and no t this court.

State v. Sheffie ld, 676 S.W.2d 542, 547 (T enn. 19 84); Byrge v. S tate, 575 S.W.2d
292 (Ten n. Crim. App . 1978).




                                             -20-
      As no one was at home other than the Defendant, it may be inferred that the

Defendant was the one who washed the knives he used to inflict the stab wounds.

Defe ndan t’s actions of washing the knives, while not necessarily proof of

premeditation and deliberation, discredited his theory of self-defense as set forth in

his statem ents to the police and his testimony to the jury. See West, 844 S.W.2d at

148. The jury is entitled to reject the Defendant’s theory in favor of the State ’s proof.

See State v. Grace, 493 S.W .2d 474 , 476 (T enn. 19 73).



      Defendant subsequ ently argues that he did no t have the menta l capacity to

form the req uired in tent to k ill Oakley due to his intoxication.      Other than the

testimony of the Defend ant, the record is devo id of any proof that the Defendant was

intoxicated to the point to negate any specific intent. W hile some p olice officers

testified that Defendant had obviously been drinking, they also stated that he was

coherent and capable of understanding his actions at the scene of the stabbing. The

defense of intoxication negating specific intent is a question of fact for the jury. State

v. Givens, 631 S.W.2d 720, 721 (Tenn. Crim. A pp., perm. to appeal denied (Tenn.

1982). The jury’s find ings st and a nd ac credit the testimony o f the arresting officers

rather than that of the Defendant. Having fou nd that the re were s ufficient facts to

prove the eleme nts of first deg ree mu rder, this issu e is withou t merit.



                 III.   A DMISSION OF PRIOR BAD ACTS OF THE DEFENDANT



      The Defendant argues that the trial court erred in allowing the admission of

prior threats by the Defendant against Oakley . Specifically, the Defendant objected

to the testimony of Mia Ambrose regard ing the Defe ndan t’s threa ts to kill O akley if

she left him wh ile pointing a knife at he r throat. He also obje cted to the testimony

                                           -21-
of their next-door neighbor, Robert Spence, who testified that D efend ant rep eated ly

threatened and abused Oakley, even as late as the day of the stabbing when

Defendant told Oakley that he would take he r in the house and “w hoop h er ass.”

Defendant further objects to the trial court’s assistance to the State during the

hearing determ ining the a dmiss ibility of the testimony of Spence.           Over the

objections of defe nse c ouns el, the tria l court ruled such testimony admissible as

evidence of other crimes, wrongs or acts under Rule 404(b) of the Tennessee Rules

of Evidence. Even if the testimony was admissible under Rule 404(b), Defendant

contends that the probative value of such evidence is outweighed by the danger of

unfair prejudice.



      “Evidence of other crimes , wrongs, or acts is not admissible to prove the

character of a person in order to s how ac tion in con formity with the char acter trait.”

Tenn. R. Evid. 40 4(b).     However, in the exceptional case another crime may

arguably be relevant to an issue other th an the accu sed’s charac ter. Id., Advisory

Commission Com ments ; citing State v. Parton, 694 S.W .2d 299 (Te nn. 1985).

Issues such as identity, motive and common scheme or plan, intent or rebuttal of

accident or mistake are such exceptional cases. Id. Three (3) conditions must be

satisfied before allowing such evidence:

      1) The court upon reque st mu st hold a hea ring ou tside th e jury’s
      presence;

      2) The court must determine that a material issue exists other than
      conduct conforming with a character trait and must upon request state
      on the record the material issue, the ruling, and the reasons for
      admitting the evidence; and

      3) The cou rt must exclude the evidence if its p robativ e value is
      outweighed by the danger of unfair prejudice.

Tenn. R . Evid. 404(b)(1), (2) and (3).



                                           -22-
      Upon objection by the De fendan t, the trial court held a hearing outside the

presence of the jury regarding the testimony of Mia Ambrose as to prior threats the

Defendant made tow ards Oak ley. Following the hearing, the trial court determined

that such testimony was admissible on the basis that “as [it] understood the rules of

evidence, this is admissible.” As the trial court failed to determine and state on the

record the material issue to which the issue was relevant and failed to find that the

probative value of the evide nce w as no t outwe ighed by the d ange r of unfa ir

prejudice, our determination of the admissibility of the evid ence will be based upon

the evide nce pre sented at the jury ou t hearing . State v. DuBose, 953 S.W.2d 649,

653 (Ten n. 1997).



      Evidence must be relevant and probative to some issue at trial and must

“make the existence of any fact that is of consequence to the determination of the

action more probable or less probable than it would be without the evidence.” Tenn.

R. Evid. 401. During the jury out hearing, Mia Ambrose testified that while she

stayed in the Defendant’s home, she witnessed incidents during which the

Defendant threatened to kill Oakley because she was planning to leave him. Also,

Ambrose testified that Defendant pointed a knife at Oakley and said he was going

to kill her. T hese threats occu rred ap proxim ately on e and a half weeks prior to the

stabbing. For the jur y to convict the Defendant of first degree murder, the State was

required to prove inte nt, premed itation and deliberatio n. Thes e threats go both to

the D efend ant’s intent and motive a s relevan t to establish materia l issues. Violent

acts indicative of the relationship between the victim of a violent crime and the

defendant prior to the commission of the offens e are rele vant to sh ow inten t. State

v. Smith , 868 S.W.2d 561, 574 (Tenn. 1993). Furthermore, while such evidence

                                          -23-
may have been prejudicial, the evidence was highly relevant to material issues and

did not intro duce any ex traneo us issu es to th e jury. Dubose, 953 S.W.2d at 655.

On the basis of this record, the pre judice was n ot unfa ir and th is court concludes that

the probative value of Ambrose’s testimony was not outweighed by the danger of

unfair prejudice.



       The testimony of Robert Spence in which he stated that Defendant threatened

Oakley on the day of the stabbing and repeatedly abused and threatened Oakley

prior to that occasion was also determined admissible by the trial court following a

jury out hea ring. Bec ause th e trial court co mplied with the requireme nts of R ule

404(b), our sta ndard of review is abuse of discretion. Dubose, 953 S.W.2d at 652.

Similar to our reasoning above, these threats are admissible to prove the

Defendant’s motive and intent for proof of the elements of deliberation and

premeditation. Furthermore, the evidence was not unfairly prejudicial and was

probative of mate rial issues. T his issue is without m erit.



       Defendant argue s the tria l court im prope rly assiste d the S tate in admitting the

testimony of Robert Spence which viola ted his righ t to a fair trial. Defendant did not

object at trial du ring the jury out hearing. Failure to make a contemporaneous

objection waives co nsidera tion by this co urt of the issu e on ap peal. See Tenn. R.

App. P. 36(a); Teague v. State, 772 S.W .2d 915, 926 (Tenn. Crim . App. 1988 ),

perm. to app eal denied. (Tenn . 1989); State v. Killebrew; 760 S.W.2d 228, 235

(Tenn. Crim. App.), perm. to appeal denied. (Tenn. 1988).                In addition, the

Defendant failed to include this issue in his motion for new trial. Therefore, this issue

has been waived. Tenn. R. App . P. 3(e); see State v. Clinton, 754 S.W.2d 100, 103

(Tenn. Crim. A pp.), perm. to appeal denied. (Tenn . 1988). Even if the issue we re

                                           -24-
not waived, we fail to see from our review of the record that the Defendant was

prejudiced due to the trial court’s questioning of a witness during a jury out hearing.




                                         -25-
                                   IV. J URY INSTRUCTIONS



       In his second issue, Defendant claims th e trial co urt erre d in de nying h is

motions (1) for an amended instruction on the range of punishment and (2) to strike

the portion of the rang e of punishm ent instruction which advises the jury of the

minimum length of time the De fenda nt wou ld serve prior to parole eligibility.

Defendant argues this potion of the instruction is unconstitutional. The following

instruction was give n to the jury:

       The punishm ent for the o ffense is life im prisonm ent, life imprisonment
       without the possibility of parole or death by electrocution. The State,
       however, is not seeking the death penalty or life imprisonment without
       the possibility of p arole an d, therefore, should you return a verdict of
       guilty the C ourt will imp ose a life se ntence .

       The jury will not attempt to fix any sentence. However, you may weigh
       and co nsider the mean ing of a se ntence of impriso nmen t.

       You are further informed that the minimum number of years a person
       sentenced to imprisonment must serve for this offense before reaching
       the earliest release eligibility date is 25 years.

       Whether a defendant is actually released from incarcera tion on the date
       when first eligible for release is a discretionary decision made by the
       Board of Paroles and is based on many factors. The Board of Paroles
       has the autho rity to require a defend ant to serv e the entire sentence
       impos ed by the Court.



The trial cou rt gave similar instruc tions o n all less er inclu ded o ffense s, includ ing the ir

earliest release eligibility dates.



       Defe ndan t’s trial counsel filed a motion to charge the jury on the range of

punishment and a motion to exclude an instruction on parole eligibility as required

by Tennessee Code Annotated section 40-35-201. The trial court overruled the

Defendant’s motion regarding the exclusion of that information but granted the



                                               -26-
motion on charging the jury on ran ge of p unish men t. W hile Defendant now claims

this instruction was unconstitutional and violated his due process rights, we decline

to find that the trial court erred.    The statute does not violate the doctrine of

separation of powers no r does it deprive the Defendant of his right to a fair trial

pursuant to his right of due process, therefore, the statute is constitutional under the

circumstances of this case . State v. Howard E. King, No. 02-S-01-9703-CR-00021,

___ S.W .2d ___ , slip op. at 2, S helby C ounty (T enn., Jac kson, Ju ly 6, 1998 ).



      Similar to the defendant in King, Defendant relies upon Farris v. Sta te, 535
S.W.2d 608 (Tenn. 1976), in a rguing th at this statute is uncon stitutionally vag ue. In

Farris , the instruction given      “provided no reasonable guidance as to the

ramifications of the parole system .” King, No. 0 2-S-0 1-970 3-CR -0002 , slip op. at 10.

Converse ly, the statute in question here does not leave the jury to speculate about

the benefits of the parole system, but requires the Departme nt of Corre ction to

compute exact figures to determ ine the ap plication of va rious facto rs relevan t to

release eligibility. Id. Jurors are provided with “explicit, objective, and unambiguous

guidance s ufficient to overcom e any allegation o f vagueness .” Id. at 11.



      Also, the Defendant contends that the instru ction vio lated h is rights to a fair

trial by an impartial jury based upon a misleading and inaccurate portion of the jury

instructions. Similar to the defendant in King, the Defendant in the case sub judice

compares jury instructions charg ed to his jury on sen tencing to those jury

instructions in State v. Cook, 816 S.W .2d 322 (Tenn. 1991). The jury instructions

given on the range of punishment in Cook were no t proper as the jury w as on ly

instructed on Ra nge I pu nishm ent whe n the de fendan t was actually su bject to

punishment as a Ran ge II offend er. King, No. 02-S-01-9703-CR-00021, slip op. at

                                           -27-
13. Defendant’s jury instructions in the case sub judice informed the jury as to the

shortest and longes t possible senten ces for each o ffense charg ed to the jury.

Additionally, the jury was instructed as to the minimum portion that D efend ant wo uld

serve before becoming eligible for parole.         The jury in this case was p roper ly

instructed as to the requ iremen ts of the sta tute. Id. Under the circumstances of this

case and the jury instructions given under Tennessee Code Annotated section 40-

35-201(b)(2 ), the Defendant was not de prived of his due p roces s right to a fair trial.

Id. at 17.



       Finally, the Defendant claims that the statute in question is invalid based upon

Farris as an exercise by the legislature in judicial auth ority. As our suprem e court

has noted, “[H]aving a lready ac knowle dged th e autho rity of the legislature to provide

a range of punishment instruction, we must also acknowledge that an explanation

of the reality of early release and parole is no further an encroachment into the

judicial function.” King, No. 02 -S-01 -9703 -CR- 0002 1, slip op. at 8. As the jury must

decide the issue of guilt or innocence and the trial court must determine the ultimate

sentence, Tennessee Code Annotated section 40-35-201(b)(2) does not violate the

Sepa ration of P owers C lauses o f the Ten nesse e Con stitution. Id.



       We affirm the ju dgme nt of the trial co urt.



                                   ____________________________________
                                   THOMAS T. W OODALL, Judge



CONCUR:




                                           -28-
___________________________________
GARY R. WA DE, Presiding Judge


___________________________________
L. T. LAFFERTY, Special Judge




                               -29-